Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application No. 17/098,991 filed on 11/16/2020. This application is a continuation of application No. 16/458,765 filed on 07/01/2019 (now patent 10,869,211), which is a continuation of application No. 15/323,586 filed on 01/03/2017 (now patent US 10,375,592 B2), which is a 371 of PCT/EP2015/066962 filed on 07/24/2015. Claims 1-17 are pending.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). A certified copy of Patent Application No. EPO 14178654.1 filed on 07/25/2014, has been made of record.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/16/2020 and 01/21/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-18 of US 10,869,211 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,869,211 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,869,211 B2.  

Instant Application 17/098,991
Patent US 10,869,211 B2
1. A mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless communications systems, the mobile communications device comprising: a transceiver configured to transmit signals via the wireless interface; and circuitry configured to 
measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.  
10. A mobile communications device for use in a mobile communications system, the system comprising a base station arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile network communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless communications systems, the mobile communications device comprising: a transceiver configured to transmit signals via the wireless interface; and a controller configured to: 
measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver unit; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.
2. The mobile communications device of claim 1, wherein the circuitry is configured to generate a measurement report based on the indication of an occupancy level for the shared channel and to instruct transmission, by the transceiver, of the measurement report to the mobile communications system.  
11. The mobile communications device according to claim 10, wherein the controller is configured to generate a measurement report based on the indication of an occupancy level for the shared channel and to instruct transmission, by the transceiver, of the measurement report to the base station.

detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and 
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.  
12. The mobile communications device according to claim 11, wherein the controller is configured to: 
detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and 
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.
4. The mobile communications device of claim 2, wherein the circuitry is configured to instruct transmission of the measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
13. The mobile communications device according to claim 11, wherein the controller is configured to instruct transmission of the measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.
5. The mobile communications device of claim 1, wherein the circuitry is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
15. The mobile communications device according to claim 10, wherein the controller is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.
6. The mobile communications device of claim 4, wherein a predetermined event comprises one of: a mobile communications device being powered up, a mobile communication device experiencing congestion on a frequency channel, a user request, a mobile communications network request, the expiry of a timer and a mobile communication device having a low utilisation level.  
14. The mobile communications device according to claim 13, wherein a predetermined event comprises one of: a mobile communications device being powered up, a mobile communication device experiencing congestion on a frequency channel, a user request, a mobile communications network request, the expiry of a timer and a mobile communication device having a low utilisation level.
7. The mobile communications device of claim 1, wherein the circuitry being configured to measure a channel utilisation on the shared channel comprises the circuitry being configured to: 
determine whether the mobile communications system is transmitting signals on the shared channel, 
measure, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilisation based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel on the shared channel by the mobile communications system; and 
measure, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilisation based on a measurement indicating a power received via the shared channel.  
16. The mobile communications device according to claim 10, wherein the controller being configured to measure a channel utilisation on the shared channel comprises the controller being configured to: 
determine whether the mobile communications system is transmitting signals on the shared channel; 
measure, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilisation based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel on the shared channel by the mobile communications system; and 
measure, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilisation based on a measurement indicating a power received via the shared channel.

a first transceiver operable to transmit and receive signals on the shared channel using a first technology and a second transceiver operable to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, and
the circuitry is configured to measure the channel utilisation based on a first channel utilisation derived from signals received by the first transceiver and on a second channel utilisation derived from signals received by the second transceiver.  
17. The mobile communications device according to claim 10, wherein the transceiver of the mobile communications device is 
a first transceiver operable to transmit and receive signals on the shared channel with the base station using a first technology and a second transceiver operable to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, 
wherein the controller is configured to measure the channel utilisation based on a first channel utilisation derived from signals received by the first transceiver and on a second channel utilisation derived from signals received by the second transceiver.
9. Circuitry for a mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless communications systems, 
the circuitry comprising: transceiver circuitry configured to transmit signals via the wireless interface; and control circuitry configured to
 measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.  
18. Circuitry for a mobile communications device for use in a mobile communications system, the system comprising a base station arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless communications systems, 
wherein the circuitry comprises a controller element and a transceiver element configured to operate together to: 
measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver unit; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.
9. Circuitry for a mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless 
 
measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.  

measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver unit; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.

11. The mobile communications device according to claim 10, wherein the controller is configured to generate a measurement report based on the indication of an occupancy level for the shared channel and to instruct transmission, by the transceiver, of the measurement report to the base station.
11. The circuitry of claim 10, wherein the control circuitry is configured to: 
detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and 
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.  
12. The mobile communications device according to claim 11, wherein the controller is configured to: 
detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and 
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.
12. The circuitry of claim 10, wherein the control circuitry is configured to instruct transmission of the measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
13. The mobile communications device according to claim 11, wherein the controller is configured to instruct transmission of the measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.
13. The circuitry of claim 9, wherein the control circuitry is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
15. The mobile communications device according to claim 10, wherein the controller is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.

14. The mobile communications device according to claim 13, wherein a predetermined event comprises one of: a mobile communications device being powered up, a mobile communication device experiencing congestion on a frequency channel, a user request, a mobile communications network request, the expiry of a timer and a mobile communication device having a low utilisation level.
15. The circuitry of claim 9, wherein the control circuitry being configured to measure a channel utilisation on the shared channel comprises the control circuitry being configured to: 
determine whether the mobile communications system is transmitting signals on the shared channel, 
measure, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilisation based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel on the shared channel by the mobile communications system; and 
measure, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilisation based on a measurement indicating a power received via the shared channel.  
16. The mobile communications device according to claim 10, wherein the controller being configured to measure a channel utilisation on the shared channel comprises the controller being configured to: 
determine whether the mobile communications system is transmitting signals on the shared channel; 
measure, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilisation based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel on the shared channel by the mobile communications system; and 
measure, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilisation based on a measurement indicating a power received via the shared channel.
16. The circuitry of claim 9, wherein the transceiver circuitry includes 
a first transceiver operable to transmit and receive signals on the shared channel using a first technology and a second transceiver operable to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, and 
the control circuitry is configured to measure the channel utilisation based on a first channel utilisation derived from signals received by the first transceiver and on a second channel utilisation derived from signals received by the second transceiver.  
17. The mobile communications device according to claim 10, wherein the transceiver of the mobile communications device is 
a first transceiver operable to transmit and receive signals on the shared channel with the base station using a first technology and a second transceiver operable to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, 
wherein the controller is configured to measure the channel utilisation based on a first channel utilisation derived from signals received by the first transceiver and on a second channel utilisation derived from signals received by the second transceiver.
17. A method performed by a mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless communications systems, the method comprising: 


measuring, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the mobile communications device; 

determining channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 

determining an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.

measuring, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel; 
determining channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determining an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.



Claims 1-4 and 7-8 of the instant application merely broaden the scope of claims 10-13 and 16-17, respectively, of prior U.S. Patent No. US 10,869,211 B2.
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 5 and 6 of the instant application merely broaden the scope of claims 15 and 14, respectively, of prior U.S. Patent No. US 10,869,211 B2. 

Claim 9 of the instant application merely broadens the scope of claim 18 of prior U.S. Patent No. US 10,869,211 B2. The element “the circuitry comprising: transceiver circuitry configured to transmit signals via the wireless interface; and control circuitry” in claim 9 of the instant application is equivalent to the element “wherein the circuitry comprises a controller element and a transceiver element configured to operate together” in claim 18 of prior U.S. Patent No. US 10,869,211 B2.

Claim 9 of the instant application also broadens the scope of claim 10 of prior U.S. Patent No. US 10,869,211 B2.

Claims 10-12 and 15-16 of the instant application merely broaden the scope of claims 11-13 and 16-17, respectively, of prior U.S. Patent No. US 10,869,211 B2. 

Claims 13 and 14 of the instant application merely broaden the scope of claims 15 and 14, respectively, of prior U.S. Patent No. US 10,869,211 B2. 

Claim 17 of the instant application merely broadens the scope of claim 1 of prior U.S. Patent No. US 10,869,211 B2.

Claims 1-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-13 of US 10,375,592 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application would have been obvious over, the reference claims of US 10,375,592 B2.

The following table shows a mapping of the respective claims of the instant application against the claims of US 10,375,592 B2.  

Instant Application 17/098,991
Patent US 10,375,592 B2
1. A mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless communications systems, the mobile communications device comprising: a transceiver configured to transmit signals via the wireless interface; and circuitry configured to 
measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver; 







determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.  
8. A mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which is shareable by the mobile communications system and by other wireless communications systems, the mobile communications device comprising: circuitry configured to: 
measure, for each of a plurality of first time periods within a second time period, a channel utilization on the shared channel based on signals received by the transceiver, 
wherein the circuitry is configured to measure a channel utilization by determining, for each of the plurality of first time periods, whether the mobile communications system is transmitting signals on the shared channel; 
measuring, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilization based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel by the mobile communications system; and 
measuring, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilization based on a measurement indicating a power received via the shared channel; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilization; 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of the occupancy level is a percentage calculated based on a ratio of a number of the first time periods when the occupancy state for the shared channel is above a congestion threshold to a number of the first time periods when the occupancy state for the shared channel is below the congestion threshold; and 
generate a measurement report based on the indication of an occupancy level for the shared channel and transmit the measurement report to the base station.
2. The mobile communications device of claim 1, wherein the circuitry is configured to generate a measurement report based on the indication of an 


detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and 
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.  
 9. The mobile communications device according to claim 8, the circuitry configured to: 
detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.
4. The mobile communications device of claim 2, wherein the circuitry is configured to instruct transmission of the measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
10. The mobile communications device of claim 8, wherein the circuitry is configured to generate and transmit a measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.
5. The mobile communications device of claim 1, wherein the circuitry is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
11. The mobile communications device of claim 8, wherein the circuitry is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.
6. The mobile communications device of claim 4, wherein a predetermined event comprises one of: a mobile communications device being powered up, a mobile communication device experiencing congestion on a frequency channel, a user request, a mobile communications network request, the expiry of a timer and a mobile communication device having a low utilisation level.  
12. The mobile communications device according to claim 10, wherein a predetermined event comprises one of: a mobile communications device being powered up, a mobile communication device experiencing congestion on a frequency channel, a user request, a mobile communications network request, the expiry of a timer and a mobile communication device having a low utilization level.
7. The mobile communications device of claim 1, wherein the circuitry being configured to measure a channel utilisation on the shared channel comprises the circuitry being configured to: 
determine whether the mobile communications system is transmitting signals on the shared channel, 
measure, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilisation based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel on the shared channel by the mobile communications system; and 
measure, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilisation based on a measurement indicating a power received via the shared channel.  
(From 8). wherein the circuitry is configured to measure a channel utilization by 
determining, for each of the plurality of first time periods, whether the mobile communications system is transmitting signals on the shared channel; 
measuring, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilization based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel by the mobile communications system; and 
measuring, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilization based on a measurement indicating a power received via the shared channel; 

a first transceiver operable to transmit and receive signals on the shared channel using a first technology and a second transceiver operable to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, and
the circuitry is configured to measure the channel utilisation based on a first channel utilisation derived from signals received by the first transceiver and on a second channel utilisation derived from signals received by the second transceiver.  
13. The mobile communications device of claim 8, wherein the circuitry comprises 
a first transceiver configured to transmit and receive signals on the shared channel using a first technology and a second transceiver configured to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, and 
the circuitry is configured to measure the channel utilization based on a first channel utilization derived from signals received by the first transceiver and on a second channel utilization derived from signals received by the second transceiver.


 measure, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the transceiver; 







determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.  
8. A mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which is shareable by the mobile communications system and by other wireless communications systems, the mobile communications device comprising: circuitry configured to: 
measure, for each of a plurality of first time periods within a second time period, a channel utilization on the shared channel based on signals received by the transceiver, 
wherein the circuitry is configured to measure a channel utilization by determining, for each of the plurality of first time periods, whether the mobile communications system is transmitting signals on the shared channel; 
measuring, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilization based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel by the mobile communications system; and 
measuring, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilization based on a measurement indicating a power received via the shared channel; 
determine channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilization; 
determine an indication of an occupancy level for the shared channel for the second time period, wherein the indication of the occupancy level is a percentage calculated based on a ratio of a number of the first time periods when the occupancy state for the shared channel is above a congestion threshold to a number of the first time periods when the occupancy state for the shared channel is below the congestion threshold; and 
generate a measurement report based on the indication of an occupancy level for the shared channel and transmit the measurement report to the base station.
10. The circuitry of claim 9, wherein the control circuitry is configured to generate a measurement report based on the indication of an occupancy level for the shared channel and to instruct transmission, by the transceiver 

11. The circuitry of claim 10, wherein the control circuitry is configured to: 
detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and 
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.  
 9. The mobile communications device according to claim 8, the circuitry configured to: 
detect that the shared channel is congested when an occupancy level for the shared channel is estimated to be above a congestion threshold; and
upon detection that the shared channel is congested, generate and instruct transmission of the measurement report.
12. The circuitry of claim 10, wherein the control circuitry is configured to instruct transmission of the measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
10. The mobile communications device of claim 8, wherein the circuitry is configured to generate and transmit a measurement report at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.
13. The circuitry of claim 9, wherein the control circuitry is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.  
11. The mobile communications device of claim 8, wherein the circuitry is configured to determine the indication of an occupancy level at one or more of the following times: periodically, upon receipt of a measurement request, at a randomly selected time, or when one or more predetermined events occur.
14. The circuitry of claim 12, wherein a predetermined event comprises one of: a mobile communications device being powered up, a mobile communication device experiencing congestion on a frequency channel, a user request, a mobile communications network request, the expiry of a timer and a mobile communication device having a low utilisation level.  
12. The mobile communications device according to claim 10, wherein a predetermined event comprises one of: a mobile communications device being powered up, a mobile communication device experiencing congestion on a frequency channel, a user request, a mobile communications network request, the expiry of a timer and a mobile communication device having a low utilization level.
15. The circuitry of claim 9, wherein the control circuitry being configured to measure a channel utilisation on the shared channel comprises the control circuitry being configured to: 
determine whether the mobile communications system is transmitting signals on the shared channel, 
measure, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilisation based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel on the shared channel by the mobile communications system; and 
measure, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilisation based on a measurement indicating a power received via the shared channel.  
(From 8). wherein the circuitry is configured to measure a channel utilization by 
determining, for each of the plurality of first time periods, whether the mobile communications system is transmitting signals on the shared channel; 
measuring, when it is determined that the mobile communications system is transmitting signals on the shared channel, the channel utilization based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel by the mobile communications system; and 
measuring, when it is determined that the mobile communications system is not transmitting signals on the shared channel, the channel utilization based on a 


a first transceiver operable to transmit and receive signals on the shared channel using a first technology and a second transceiver operable to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, and 
the control circuitry is configured to measure the channel utilisation based on a first channel utilisation derived from signals received by the first transceiver and on a second channel utilisation derived from signals received by the second transceiver.  
13. The mobile communications device of claim 8, wherein the circuitry comprises 
a first transceiver configured to transmit and receive signals on the shared channel using a first technology and a second transceiver configured to transmit and receive signals on the shared channel using a second technology, the second technology being different from the first technology, and 
the circuitry is configured to measure the channel utilization based on a first channel utilization derived from signals received by the first transceiver and on a second channel utilization derived from signals received by the second transceiver.
17. A method performed by a mobile communications device for use in a mobile communications system arranged to communicate with mobile communications devices via a wireless interface provided by a first frequency channel allocated to mobile networks communications for the mobile communications system and by a shared frequency channel which can be shared by the mobile communications system and by other wireless communications systems, the method comprising: 

measuring, for each of a plurality of first time periods within a second time period, a channel utilisation on the shared channel based on signals received by the mobile communications device; 




















determining channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilisation; and 

determining an indication of an occupancy level for the shared channel for the second time period, wherein the indication of an occupancy level is determined based on the occupancy states for the shared channel for each of the first time periods.

measuring, for each of a plurality of first time periods within a second time period, a channel utilization on the shared channel, 
wherein the measuring comprises the mobile communications device: 
determining, for each of the plurality of first time periods, whether the mobile communications system is transmitting signals on the shared channel; 
when it is determined that the mobile communications system is transmitting signals on the shared channel, 
measuring the channel utilization based on an interference measurement indicating an interference level identified for the signals transmitted on the shared channel by the mobile communications system; and 
when it is determined that the mobile communications system is not transmitting signals on the shared channel, measuring the channel utilization based on a 
determining channel occupancy states for the shared channel for each of the first time periods based on the measured channel utilization; 
determining an indication of an occupancy level for the shared channel for the second time period, wherein the indication of the occupancy level is a percentage calculated based on a ratio of a number of the first time periods when the occupancy state for the shared channel is above a congestion threshold to a number of the first time periods when the occupancy state for the shared channel is below the congestion threshold; and 
generating a measurement report based on the indication of an occupancy level for the shared channel and transmitting the measurement report to the base station.



Claims 1-2 and 7 of the instant application merely broaden the scope of claim 8 of prior U.S. Patent No. US 10,375,592 B2. 
It is well settled that broadening the scope of claims would have been obvious to one of ordinary skill in the art in view of the narrower issued claims.  In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982) and In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). 

Claims 3-6 and 8 of the instant application merely broaden the scope of claims 9-13, respectively, of prior U.S. Patent No. US 10,375,592 B2. 

Claims 9-10 and 15 of the instant application merely broaden the scope of claim 8 of prior U.S. Patent No. US 10,375,592 B2. 

Claims 11-14 and 16 of the instant application merely broaden the scope of claims 9-13, respectively, of prior U.S. Patent No. US 10,375,592 B2. 

Claim 17 of the instant application merely broadens the scope of claim 1 of prior U.S. Patent No. US 10,375,592 B2. 

Allowable Subject Matter
Claims 1-17 contain allowable subject matter and would be allowed if they overcome the non-statutory double patenting rejections. The prior art of record includes the following documents:
Li et al. (US 2015/0126207 A1) 
Chincholi et al. (US 2013/0322279 A1)
 Kang et al. (US 2010/0008226 A1)
Zou et al. (WO 2013/155672 A1)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606.  The examiner can normally be reached on IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471